Judgment, Supreme Court, New York County, rendered August 28, 1973, convicting defendant of attempted murder, robbery in the first degree (four counts), robbery in the second degree (two counts), assault in the first degree, grand larceny in the second degree, grand larceny in the third degree, reckless endangerment in the first degree (three counts), and unlawful imprisonment in the first degree (four counts), and sentencing him to 17 concurrent indeterminate terms of imprisonment of from 8-1/3 to 25 years, unanimously modified, on the law, to the extent of reversing the conviction on the assault first degree count and dismissing that count of the indictment and, as so modified, the judgment is affirmed. The People concede that the felony assault charge (Count No. 16) is an inclusory concurrent count of robbery in the first degree (Count No. 14). The verdict of guilty of robbery in the first degree requires a dismissal of the lesser assault first degree count (People v Pyles, 44 AD2d 784). We have examined the other points raised by the appellant and find them without merit. Concur—Stevens, P. J., Markewich, Tilzer, Capozzoli and Lane, JJ.